                                                                            DISTRICT OF OREGON
                                                                                 FILED
                                                                                August 23, 2019
                                                                          Clerk, U.S. Bankruptcy Court



         Below is an opinion of the court.

 1
 2
 3
 4
 5                                                        _______________________________________
                                                                    PETER C. McKITTRICK
 6                                                                  U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                                 FOR THE DISTRICT OF OREGON

10   In Re:                                       Bankruptcy Case
                                                  No. 18-31729-pcm7
11   LESLIE TAIKO NITCHER,

12                       Debtor.
                                                  Adv. Proc. No. 18-03090-pcm
13   LESLIE TAIKO NITCHER,
14                       Plaintiff,               MEMORANDUM DECISION
15         v.
16   EDUCATIONAL CREDIT MANAGEMENT
17   CORPORATION, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-3,
18   NATIONAL CRLLEGIATE STUDENT LOAN
     TRUST 2007-4, AND PNC BANK, N.A.,
19
20                        Defendants.
21        This adversary proceeding tells a far too common story of the
22   plight of a professional swallowed by massive student loan debt, much of
23   which she has no hope of repaying during her lifetime.                   In 2005, when
24   Leslie Nitcher (“Nitcher”) enrolled in law school, it was with the hope
25   and expectation her advanced degree would lead to a legal career at a
26   level of compensation commensurate with the standard of living that

     Page 1 – MEMORANDUM DECISION


                            Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   lawyers historically have enjoyed. Instead, she faced a bleak job market

 2   when she graduated from law school in 2008. After trying to balance her

 3   living expenses and massive student debt for 11 years, Nitcher finally

 4   succumbed to her growing consumer debt.           She filed chapter 7 bankruptcy

 5   and received her discharge. The question posed for the court in this

 6   case is to what extent her student loan debt will remain a noose around

 7   her economic neck for the remainder of her economically productive

 8   years.

 9         After considering the evidence presented, I hold that payment of

10   the entire debt would impose an undue hardship on Nitcher and that the

11   debt is discharged to the extent it exceeds $16,500.00.             My findings of

12   facts and conclusions of law follow. 1

13                               I.   Procedural Background

14         Nitcher filed this adversary proceeding seeking a partial or total

15   discharge of her student loans. Nitcher’s original Complaint, Doc. 2,

16   named fourteen loan servicers as defendants. After she was able to

17   identify the current holders and servicers of her loans, Nitcher

18   dismissed most of the defendants.         See Doc. 40.     Nitcher filed a First

19   Amended Complaint, Doc. 41, against the remaining defendants: PNC Bank,

20   N.A., Educational Credit Management Corporation (“ECMC”), National

21   Collegiate Student Loan Trust 2006-3 and National Collegiate Student

22   Loan Trust 2007-4 (together, “NC”).

23
24
25         1This disposition is specific to this case and is not intended for publication or
     to have a controlling effect on other cases. It may, however, be cited for whatever
26   persuasive value it may have.


     Page 2 – MEMORANDUM DECISION


                          Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1        PNC Bank, N.A., did not file an Answer.        Nitcher and ECMC settled

 2   and ECMC was dismissed from this action. Docs. 49, 50.          NC was the sole

 3   remaining active defendant at the time of trial.

 4        The bulk of Nitcher’s loans are held by ECMC and are federal

 5   student loans.   Pursuant to the parties’ settlement agreement, Nitcher

 6   stipulated to the non-dischargeability of the student loans held by ECMC

 7   and will apply for a Revised Pay as You Earn (REPAYE) Income Driven

 8   Repayment program once her loans with ECMC have been consolidated.          The

 9   balance owed ECMC as of February 26, 2019, is $198,691.00. Doc. 49.

10   Nitcher testified her initial payment under the REPAYE program will be

11   approximately $479.00 a month and is subject to increases as her income

12   increases.

13                                    II. Facts

14        At issue in this adversary proceeding are three private loans held

15   by NC.   The loans are identified as Loan ID #001, #002, and #003

16   (together, the “Student Loans”).      Loan #001 was disbursed in August 2005

17   in the original amount of $20,032.26.     Loan #002 was disbursed in

18   October 2005 in the original amount of $1,505.38.          Loan #003 was

19   disbursed in August 2006 in the original amount of $24,064.52.          As of

20   August 28, 2018, the charge-off balance of the loans is $23,744.33,

21   $823.13, and $27,254.16, respectively, for a total of $51,821.62.

22   Statement of Joint Stipulated Facts for Trial in Adversary Proceeding

23   (“Stipulated Facts”), Doc. 64.    All three loans had variable interest

24   rates.

25        Loan #002 has fully matured. Plaintiff’s Exhibit 1, p. 11. Loan

26   #001 was to mature in November, 2028, and Loan #003 was to mature in


     Page 3 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   October, 2028.   Id. at pp. 1, 21.     However, after Nitcher defaulted, the

 2   entire balance of each loan was accelerated, and NC filed suit in state

 3   court to collect the balances owed on Loans #001 and #003. Plaintiff’s

 4   Exhibit 2, pp. 7, 13. In response, Nitcher filed this chapter 7

 5   proceeding before the state court entered judgments on the loans.

 6        Nitcher does not dispute her liability for, or the amount of, the

 7   Student Loans or that she obtained those loans for educational purposes.

 8   NC does not dispute Nitcher has paid a total of $18,215.82 toward her

 9   student loan obligations to NC. Stipulated Facts.

10        Nitcher is a 38-year-old, single attorney with no dependents.              She

11   is a graduate of Oregon State University and Willamette University

12   School of Law.   She was admitted to the Oregon State Bar in 2008.          After

13   graduation, Nitcher was unable to find full-time employment.            She lived

14   in Salem, Oregon and did sporadic contract work for different attorneys.

15   She was self-employed from October 2010 through August 2014. In 2014,

16   Nitcher accepted a position with the small criminal defense firm of

17   Kollie Law Group (formerly DeKalb & Associates) in Bend, Oregon.           She

18   has been steadily employed there since 2014. Her taxed Social Security

19   income since 2010 is as follows:

20
21    2010       2011      2012      2013      2014        2015       2016    2017

22   $17,131    $40,981 $34,168 $45,378 $62,672 $60,112 $68,813 $74,403

23
24   Nitcher’s W-2 earnings for 2018 were $69,398.00. Stipulated Facts.

25   Debtor testified that given her age, education, background, experience,

26

     Page 4 – MEMORANDUM DECISION


                        Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   location and practice, she is probably near the top of her earning

 2   potential.

 3        The record shows Nitcher has no nonexempt assets.            She owns no real

 4   estate, drives a 2012 car worth less than $11,000.00, and has no

 5   retirement accounts or retirement benefits through her employer.

 6   Plaintiff’s Exhibit 7.

 7                  III.   Standard for Student Loan Discharge

 8        A student loan is dischargeable in bankruptcy if “excepting such

 9   debt from discharge . . . would impose an undue hardship on the debtor

10   and the debtor’s dependents[.]”      11 U.S.C. §523(a)(8).        Undue hardship

11   is determined by applying the three-part test enunciated in Brunner v.

12   New York State Higher Educ. Servs. Corp., 831 F.2d 395 (2d Cir. 1987).

13   In re Pena, 155 F.3d 1108, 1111 (9th Cir. 1998).         The burden of proving

14   undue hardship is on the debtor and the debtor must prove all three

15   elements of the Brunner test before discharge can be granted.            In re

16   Rifino, 245 F.3d 1083, 1087-1088 (9th Cir. 2001).         If the debtor fails to

17   satisfy any one of those elements, “‘the bankruptcy court’s inquiry must

18   end there, with a finding of no dischargeability.’”             Id. at 1088

19   (quoting In re Faish, 72 F.3d 298, 306 (3d Cir. 1995)).

20        If a debtor proves the undue hardship test is met as to only a

21   portion of the debt, the court can partially discharge the debt.              In re

22   Myrvang, 232 F.3d 1116, 1123-24 (9th Cir. 2000); In re Howe, 319 B.R.

23   886, 889 (9th Cir. BAP 2005)(citing In re Saxman, 325 F.3d 1168, 1173

24   (9th Cir. 2003)); In re Sequeira, 278 B.R. 861, 865 (Bankr. D. Or. 2001).

25   “The bankruptcy court has discretion in determining the amount and terms

26

     Page 5 – MEMORANDUM DECISION


                      Case 18-03090-pcm    Doc 73   Filed 08/23/19
 1   of payment of a partial discharge.”     In re Jorgensen, 479 B.R. 79, 86

 2   (9th Cir. BAP 2012).   See also Sequeira, 278 B.R. at 866 (same).

 3        The first prong of the Brunner test requires a showing that the

 4   debtor cannot, based on current income and expenses, maintain a

 5   “minimal” standard of living for herself if forced to repay the loans.

 6   Brunner, 831 F.2d at 396.   “[A] ‘minimal standard of living’ must be

 7   determined ‘in light of the particular facts of each case.’”         Howe, 319

 8   B.R. at 890 (quoting In re Cota, 298 B.R. 408, 415 (Bankr. D. Ariz.

 9   2003)).   The debtor must make “more than a showing of tight finances”

10   but is not required to prove “utter hopelessness.”          In re Nascimento,

11   241 B.R. 440, 445 (9th Cir. BAP 1999). The application of this prong of

12   the test requires an examination of the debtor’s current finances.

13   Howe, 319 B.R. at 890.

14        The second part of the test requires the debtor to show “that

15   additional circumstances exist indicating that this state of affairs is

16   likely to persist for a significant portion of the repayment period of

17   the student loans.”    Brunner, 831 F.2d at 396.

18
          Additional circumstances are any circumstances, beyond the mere
19        current inability to pay, that show the inability to repay is
          likely to persist for a significant portion of the repayment
20
          period. The circumstances need be “exceptional” only in the sense
21        that they demonstrate insurmountable barriers to the debtor’s
          financial recovery and ability to pay.
22
23   In re Nys, 308 B.R 436, 444 (9th Cir. BAP 2004), aff’d, 446 F.3d 938 (9th
24   Cir. 2006).   A court may consider a number of factors, not limited to
25   the following: the debtor’s age, training, physical and mental health,
26

     Page 6 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   education, assets, and ability to obtain a higher paying job or reduce

 2   expenses.   Id.

 3        The final prong of the Brunner test requires the debtor to prove

 4   that she made a good faith effort to repay the loans or show that the

 5   forces preventing repayment are truly beyond her control.         Jorgensen,

 6   479 B.R. at 89 (citing Brunner).       Good faith is determined by the

 7   debtor’s efforts to obtain employment, maximize income, minimize

 8   expenses and negotiate a repayment plan.         In re Mason, 464 F.3d 878, 884

 9   (9th Cir. 2006).   “Whether a debtor made payments prior to filing for

10   discharge is also a persuasive factor in determining whether she made a

11   good faith effort to repay her loans.”          Jorgensen, 479 B.R. at 89.

12   However, a history of making or not making payments is, by itself, not

13   dispositive.   Mason, 464 F.3d at 884.

14                                     IV. DISCUSSION

15   A. First Prong:    Ability to Maintain Minimal Standard of Living

16        At first glance, Nitcher does not fit the standard profile of a

17   debtor who is unable to maintain a minimal standard of living while

18   repaying her student loans.    However, the trial exhibits and testimony

19   tell a different story.    At trial, Nitcher introduced her Amended

20   Schedules I and J, Plaintiff’s Exhibit 8, listing her monthly income and

21   expenses. Schedule I shows: gross monthly income of $5,304.00, tax

22   withholdings of $1,565.00, and monthly net income of $3,739.00. Schedule

23   J lists the following expenses:

24
25
26

     Page 7 – MEMORANDUM DECISION


                        Case 18-03090-pcm   Doc 73    Filed 08/23/19
 1   Rent                        $1,500.00    Transportation                    350.00

 2   Renter’s Insurance              14.00    Recreation                         50.00

 3   Heat & Electricity             200.00    Life Insurance                    120.00
 4   Cell Phone, Internet           288.00    Auto Insurance                    119.00
 5   Food & Housekeeping            500.00    Flex Spending Acct                 83.00
 6   Clothing & Dry Cleaning        145.00    Pet Care                           50.00
 7   Personal Care Products         100.00    ECMC Loan                         479.00
 8   Medical & Dental               215.00    Total Expenses                  $4,213.00
 9   Those expenses, which include the anticipated payment to ECMC in the
10   amount of $479.00, result in a negative monthly net income of ($474.00).
11          Nitcher admits some of her monthly expenses exceed the IRS
12   Standards.    “While a bankruptcy court may consider the IRS Standards as
13   one piece of evidence in relation to its first prong analysis, it should
14   not use the IRS Standards as the sole measure of what is necessary to
15   maintain a minimal standard of living.”          Howe, 319 B.R. at 892-893.    The
16   IRS Standards represent average expenditures only for certain categories
17   of basic living expenses. In addition, the IRS Standards do not provide
18   for certain expenses that courts have recognized as necessary to the
19   maintenance of a minimal standard of living in § 523(a)(8) cases.            Id.
20   See also Jorgensen, 479 B.R. at 87 (approving additional allowance for
21   food, clothing, and vehicle purchase).          In addition to the IRS
22   Standards, the court may look to the disposable income test of chapter
23   13 (11 U.S.C. §1325(b)) for guidance in determining what is necessary to
24   maintain a minimal standard of living. In re Carnduff, 367 B.R. 120,
25   132-33 (9th Cir. BAP 2007).
26

     Page 8 – MEMORANDUM DECISION


                        Case 18-03090-pcm   Doc 73    Filed 08/23/19
 1        Nitcher testified that the move to Bend did increase her income,

 2   but it also increased her monthly expenses. She testified, credibly,

 3   that Bend is a tourist town where rents, food costs, utilities and gas

 4   prices are higher than in Salem.       NC argues that certain of Nitcher’s

 5   budget items are excessive or unnecessary.        I agree in two respects.

 6        At trial, Nitcher testified she maintains a life insurance policy

 7   naming her non-dependent mother as a beneficiary because of her mother’s

 8   recent divorce.    Although admirable, that $120.00 monthly expense is not

 9   necessary for Nitcher to maintain a minimal standard of living.

10   Nitcher’s transportation expense at $350.00 a month is likely excessive.

11   However, even if the life insurance expense is eliminated and the

12   transportation expense is reduced, Nitcher will not be able to pay her

13   necessary living expenses and maintain a minimal standard of living.

14        Importantly, the Student Loans have all matured or been

15   accelerated.   If those loans are not discharged, Nitcher’s required

16   payments on the Student Loans will consume 25% of her net income and her

17   wages will be subject to garnishment by NC until the Student Loans are

18   fully paid.    Based upon Nitcher’s current net income of $3,739.00, NC

19   would be entitled to garnish approximately $935.00 per month of

20   Nitcher’s wages.   Although NC’s counsel argued Nitcher may be able to

21   reach an accommodation with NC, any repayment concession or other

22   restructuring is subject to the unilateral discretion of NC because

23   these are private student loans.       Even with further trimming, Nitcher’s

24   budget cannot support a garnishment by NC, ECMC’s payment and a minimal

25   standard of living.

26        Nitcher points out that the term “undue hardship” was not defined


     Page 9 – MEMORANDUM DECISION


                        Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   at the time of the Brunner decision and has not been well-defined by any

 2   court since.   In the context of reaffirmation agreements, Nitcher

 3   argues, “undue hardship” is defined as expenses exceeding income.       She

 4   then concludes that, based on her Schedules I and J, she meets that

 5   threshold.     I disagree that the Brunner undue hardship standard is as

 6   formulaic as Nitcher argues and that it is the same as that applicable

 7   in the reaffirmation context.     Having a negative net income on Schedule

 8   J certainly is a factor to consider, but it is only one factor.       For the

 9   reasons stated, I find that Nitcher has satisfied the first prong of the

10   Brunner test as properly applied in the context of a §523(a)(8)

11   proceeding.

12   B. Second Prong: State of affairs likely to persist for a significant

13   portion of the repayment period

14        The second prong of the Brunner test is the most challenging for

15   Nitcher.   This prong requires a showing “that additional circumstances

16   exist indicating that this state of affairs is likely to persist for a

17   significant portion of the repayment period of the student loans.”

18   Brunner, 831 F.2d at 396.     “[N]either Brunner nor Pena imposes a

19   requirement that additional circumstances be ‘exceptional’ in the sense

20   that the debtor must prove a ‘serious illness, psychiatric problems,

21   disability of a dependent, or something which makes the debtor’s

22   circumstances more compelling than that of an ordinary person in debt.’”

23   In re Nys, 446 F.3d 938, 946 (9th Cir. 2006)(quoting BAP decision in Nys,

24   308 B.R. at 444).    The debtor is required to show only that she will be

25   unable to maintain a minimal standard of living now and in the future if

26   forced to repay her student loans.       Id.


     Page 10 – MEMORANDUM DECISION


                         Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1        The court in Nys stated that it would “not presume that an

 2   individual’s present inability to make loan payments will continue

 3   indefinitely.”   446 F.3d at 946.     Instead, the court held that “[w]e

 4   will presume that the debtor's income will increase to a point where she

 5   can make payments and maintain a minimal standard of living; however,

 6   the debtor may rebut that presumption with ‘additional circumstances’

 7   indicating that her income cannot reasonably be expected to increase and

 8   that her inability to make payments will likely persist throughout a

 9   substantial portion of the loan's repayment period.”            Id.   “Additional

10   circumstances” include, but are not limited to:

11
          [(1)] Serious mental or physical disability of the debtor or the
12        debtor’s dependents which prevents employment or advancement; [(2)]
          The debtor’s obligation to care for dependents: [(3)] Lack of, or
13
          severely limited education; [(4)] Poor quality of education; [(5)]
14        Lack of usable or marketable job skills; [(6)] Underemployment;
          [(7)] Maximized income potential in the chosen educational field,
15        and no other more lucrative job skills; [(8)] Limited number of
          years remaining in [the debtor’s] work life to allow payment of
16
          the loan; [(9)] Age or other factors that prevent retraining or
17        relocation as a means for payment of the loan; [(10)] Lack of
          assets, whether or not exempt, which could be used to pay the loan;
18        [(11)] Potentially increasing expenses that outweigh any potential
          appreciation in the value of the debtor’s assets and/or likely
19        increases in the debtor’s income; [(12)] Lack of better financial
20        options elsewhere.

21   Id. at 947 (quoting BAP decision in Nys, 308 B.R. at 446-47).

22        NC addressed the bulk of the “additional circumstances” set forth

23   in Nys during cross examination of Nitcher and makes a superficially

24   compelling argument that she failed to meet her burden.            Nitcher

25   testified that she has no serious medical issues or dependents; is well

26   educated; has marketable job skills; is fully employed; has many


     Page 11 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   fruitful years of gainful employment ahead; and has a vehicle that could

 2   be sold with the proceeds applied to the Student Loans. NC contends

 3   Nitcher is unable to demonstrate her current tight financial

 4   circumstances are likely to persist for a significant portion of the

 5   repayment period because she is only 10 years into her legal career and,

 6   according to NC, has prospects to increase her income if she so chooses.

 7   NC argues that Nitcher has nothing in writing showing she applied for

 8   other positions in a more lucrative area of the law or in a geographic

 9   area with more opportunity.

10        Despite the surface appeal of NC’s argument, Nitcher testified that

11   her prospects for future increased income are modest at best. Due to

12   market conditions, she found work and developed expertise in indigent

13   criminal defense.    Her pay and job are subject to her firm retaining its

14   criminal defense contracts at their current levels.               Although Nitcher

15   can earn additional money if she works on “private pay” clients, those

16   amounts have been steadily minimal over the past three years. She

17   testified she already works approximately 50 hours a week and does not

18   have the time to work another job. She further testified that she has no

19   civil experience and is not qualified to be hired to do civil work, at

20   least not without starting at lower pay if she could find a job.

21   Nitcher also testified that she has been looking for other jobs in the

22   area, but nothing has come available. She indicated she would be hard-

23   pressed to find a position at higher pay.         I found Nitcher’s testimony

24   on these points to be convincing and credible.

25        Nitcher’s young age and advanced education make this analysis

26   difficult.   Attorneys can certainly make significant amounts of money,


     Page 12 – MEMORANDUM DECISION


                         Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   well more than the $64,000 annual income currently being generated by

 2   Nitcher. 2   Further, her income has incrementally increased since 2008

 3   when she graduated from law school. However, focusing on the evidence

 4   before me, and considering the credible testimony of Nitcher, I believe

 5   she has shown that the current state of affairs is likely to persist for

 6   a significant period.

 7         If NC is left to its own devices and garnishes Nitcher’s wages for

 8   the next several years, she will be left unable to make her monthly

 9   payment to ECMC, let alone afford the necessities of life. In addition,

10   Nitcher’s required payment to ECMC will increase if her gross wages

11   increase. The applicable formula translates to an additional $300.00 per

12   month in payments to ECMC for every $2,000 of increased gross income.

13   The effect of an increase in income would also increase the amount of

14   Nitcher’s wages subject to garnishment by NC, thereby substantially

15   diluting any benefit from an increase in income.

16         The second prong of Brunner also “requires the court determine if

17   the debtor will remain at the margins of a minimal standard of living

18   ‘for a significant portion of the repayment period.’”              In re Price, 573

19   B.R. 579, 597 (Bankr. E.D. Pa. 2017)(quoting Brunner), rev’d on other

20   grounds, Devos v. Price, 583 B.R. 850 (E.D. Pa. 2018).             In addressing

21   the temporal nature of the second prong of the Brunner test, the Price

22   court characterized the relevant inquiry to involve two questions: “(1)

23   How long is the applicable repayment period? (2) What is a ‘significant

24   portion’ of that repayment period (sufficient to warrant discharge of

25   the debtor’s student loan)?”        573 B.R. at 597.

26   2     Nitcher’s current annual income as reflected on her Amended Schedule I is
     $63,648.00.

     Page 13 – MEMORANDUM DECISION


                          Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1        The longer the repayment period, the more difficult the Debtor’s
          evidentiary burden. It also is possible that a debtor might
 2
          establish that his or her financial difficulties will not abate for
 3        a finite period that constitutes a “significant portion” of the
          existing contractual repayment period, but that longer term
 4        prospects, within a “significant portion” of an available extended
          repayment period are more favorable. Thus, the choice of repayment
 5
          period is potentially outcome-determinative in this and other
 6        cases.

 7   Id. at 597-98.   After an in depth analysis, the bankruptcy court
 8   concluded that the “repayment period” was the original, seven-year
 9
     contract term and that five years constituted a “significant portion” of
10
     that repayment period.    Id. at 602-08.
11
12        Nitcher and NC disagree on the applicable repayment period.

13   Consistent with Price, Nitcher argues that the applicable repayment
14   period is the remaining term of the loans: Zero for Loan #002 and 9
15
     years for the other two loans.    NC argues that the remaining term should
16
     start as of 2015, the date Nitcher entered into a default status on her
17
     loans.   NC’s position would result in a repayment period of
18
19   approximately 13 years.   I conclude that the repayment period is the

20   remaining repayment term for each loan: for Loan #2, Zero; and for Loans
21   1 and 3, 110 months, assuming a start date of September 1, 2019.    NC
22
     does not cite any authority for the proposition that the repayment
23
     period should be extended due to default and offers no convincing
24
25   argument why I should stray from the well-reasoned analysis of the court

26   in Price.

     Page 14 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
          Nitcher’s inability to pay her basic living expenses, the ECMC debt
 1
     and the NC garnishment will continue for a substantial duration of the
 2
 3   repayment period. She will drown from the weight of her necessary

 4   monthly living expenses, her payment to ECMC, and a garnishment of 25%
 5
     of her net wages, even with a material increase in her compensation.
 6
          Therefore, I conclude Nitcher has met her burden of proof as to the
 7
     second prong of the Brunner test.
 8
 9   C. Third Prong:   Good Faith Efforts to Repay the Debt

10        “To determine a debtor’s good faith efforts to repay the loan, the
11   court measures the debtor’s efforts to obtain employment, maximize
12
     income, minimize expenses, and negotiate a repayment plan.”     Jorgensen,
13
     479 B.R. at 89.   Whether a debtor made payments prior to filing for
14
     discharge is also a persuasive factor in determining a good faith effort
15
16   to repay student loans.   Id.

17
          NC claims Nitcher has not made a good faith effort to repay the
18
     Student Loans. In support of that contention, NC points out that Nitcher
19
     stopped making payments on her loans in late 2015, just when her income
20
     was increasing significantly.   Nitcher argues she has made significant
21
     payments, including voluntary payments on the federal loans, and
22
     payments of more than $18,000 to NC. She also paid off her state student
23
     loan by cashing out a small 401k account.
24
          A review of Nitcher’s bankruptcy schedules demonstrates that the
25
     timing of her default is not a product of a failure to make good faith
26
     efforts to repay the debt, but rather because she fell prey to her
     Page 15 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1   consumer debt, which piled up as she valiantly tried to continue paying

 2   her student loans.   Nitcher’s schedules show that she had amassed

 3   significant credit card debt.   Nitcher testified she incurred that debt

 4   in trying to pay for normal living expenses and stay current on her

 5   student loans. She also suffered the interception of her federal tax

 6   refunds by her federal student loan lender during the times she was in

 7   default.   Many of the cases that address this prong of the Brunner test,

 8   struggle with cases where income-contingent repayment plans are

 9   available, but have not been applied for, or situations where the debtor

10   has made minimal or no payments on their student loans.         See, e.g,

11   Mason, 464 F.3d 878; In re Birrane, 287 B.R. 490 (9th Cir. BAP 2002).

12        Nitcher presents a different profile. She made substantial payments

13   to NC and her other lenders, even when she was a recent graduate with

14   almost no income. She credibly testified, without contradiction, that

15   she was offered settlement options with NC, but none that reduced the

16   payments or the amount due to a level she could afford. She has

17   voluntarily entered a repayment program with ECMC which will last for

18   20-25 years, at which time she likely will still have a significant

19   balance due on her federal loans that will be discharged. There is no

20   mandated income-driven repayment option available to Nitcher with regard

21   to the Student Loans without NC voluntarily agreeing to such a payment

22   plan.   Nitcher has made every effort to maximize income, even by moving

23   cities to accept a full-time position at her law firm. She incurred

24   consumer debt to supplement her resources and lives in a one-bedroom

25   condominium, drives a 7-year-old car, and has limited assets.        She has

26   no retirement or other savings.


     Page 16 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73   Filed 08/23/19
 1        I therefore find Nitcher has met this prong of the Brunner test

 2   with ease.

 3                              V. PARTIAL DISCHARGE

 4        The reason that I have concluded that the Student Loans should be

 5   discharged is largely because Nitcher cannot survive if NC garnishes her

 6   wages.   The fact that NC is a private lender complicates the equation

 7   because there is no income driven repayment option available. However,

 8   the fact that Nitcher cannot afford to repay the Student Loans in full,

 9   does not mean that she cannot afford to pay some portion of those loans

10   in smaller periodic payments.   As stated, in the Ninth Circuit, a

11   bankruptcy court may partially discharge student loans when payment of

12   the full amount would constitute an undue hardship.              See, e.g., Saxman,

13   325 F.3d   at 1173.

14        As I discuss above, some of Nitcher’s expenses are not necessary to

15   maintain a minimal standard of living.         The life insurance expense is

16   unnecessary and Nitcher’s transportation budget is excessive. It is also

17   reasonable to presume her income will increase modestly as she continues

18   to practice indigent criminal defense.         Therefore, I conclude that

19   Nitcher can afford to pay the sum of $150.00 per month and under the

20   circumstances, I find it appropriate she make payments for the remainder

21   of the repayment period,110 months. That sum equals $16,500.00. Rather

22   than discount this amount to a present value and add interest, I have

23   reached this number based on the debtor’s ability to pay, and such

24   amount will not accrue interest.

25                                   VI. CONCLUSION

26

     Page 17 – MEMORANDUM DECISION


                       Case 18-03090-pcm   Doc 73    Filed 08/23/19
           For the reasons stated, I find that the Student Loans are
 1
     discharged to the extent they exceed $16,500.         Loans 001 and 003 shall
 2
 3   be decelerated. No interest shall accrue on the loans.           All other terms

 4   of the notes shall remain as in the original.         Unless the parties agree
 5
     otherwise, the Debtor shall commence making payments of $150.00 per
 6
     month on September 1, 2019, and shall make 110 consecutive monthly
 7
     payments.
 8
 9         Mr. Parker should submit an order consistent with this decision.
10
11                                            ###
12
13   cc:   Mr. Parker
           Mr. Kullen
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 18 – MEMORANDUM DECISION


                        Case 18-03090-pcm   Doc 73   Filed 08/23/19
